DETAILED ACTION
	Claims 1-14 are present; claims 3-4, 6, 10-11 and 13 remain withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:    
Claim 1 has be amended to recite “wherein the microorganism comprises a mycosporine-like amino acid biosynthesis gene.”  After amendment to claim 1, examiner’s best understanding of claims 2 and 9 reciting “wherein the microorganism comprises a gene encoding at least one protein selected from the group consisting of 2-demetyl 4-deoxygadusol synthase, O-methyltransferase, and C-N ligase” is that these various genes recited in claims 2 and 9 are species of “mycosporine-like amino acid biosynthesis gene” as recited in claim 1 as opposed to claims 2 and 9 reciting an additional gene in addition to the gene of claim 1.  However, this should be clarified in claims 2 and 9 by, for example, amending claim 2 to recite “wherein the mycosporine-like amino acid biosynthesis gene encodes at least one protein elected from the group consisting of 2-demetyl 4-deoxygadusol synthase, O-methyltransferase, and C-N ligase.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-9, 12 and 14 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (O-Methyltransferase Is Shared between the Pentose Phosphate and Shikimate Pathways and Is Essential for Mycosporine-Like Amino Acid Biosynthesis in Anabaena variabilis ATCC 29413, ChemBioChem 16 (2015): 320-27) further in view of Balskus et al. (The genetic and molecular basis for sunscreen biosynthesis in cyanobacteria, Science 329 (2010): 1653-56), Jain et al. (Cyanobacteria as efficient producers of mycosporine-like amino acids, J. Basic Microbiol. 57 (May 2017):  715-27) (previously cited) and Cha et al. (Synthesis of Chlorogenic Acid and p-Coumaroyl Shikimates from Glucose Using Engineered Escherichia coli, J. Mircobiol. Biotechnol. 24 (2014): 1109-17) (previously cited).
Pope et al., abstract, teach that the “parent core structure of mycosporine-like amino acids (MAAs) is 4-deoxygadusol.”  “[T]he pentose phosphate and shikimate pathways are inextricably linked to MAA biosynthesis in this cyanobacterium,” the cyanobacterium being Anabaena variabilis.  “OMT [O-methyltransferase] gene Ava_3857 appears essential to support shinorine biosynthesis via both the pentose phosphate and shikimic acid pathways.”  Pope et al., page 325, left column.  
That is, as shown in Scheme 3 of Pope et al., MAAs can be formed from intermediates of both the shikimate pathway and the pentose phosphate pathway.  This is shown in more detail in Jain et al., Fig. 4, showing that 4-deoxygadusol can be made by action of an O-methyl transferase on 2-epi-5-epivaliolone (pentose phosphate pathway) or on 3-dihydroquionate (DHQ) (shikimate pathway).  et al., “OMT [O-methyltransferase] gene Ava_3857 appears essential to support shinorine biosynthesis via both the pentose phosphate and shikimic acid pathways,” which is a direct indication that the O-methyltransferase encoded by Ava_3857 functions to contribute to shinorine biosynthesis from intermediates of both or either of the shikimate pathway and the pentose phosphate pathway.
Pope et al., page 321, left column, with citation to Balskus et al. describe that “heterologous expression in Escherichia coli of a cluster of four genes (designated Ava_3858 to Ava_3855) [i.e. OMT [O-methyltransferase] gene Ava_3857 is heterologously expressed in an E. coli microorganism as recited in claims 2 and 5 to produce shinorine as recited in claims 7 and 14, i.e. several heterologous mycosporine-like amino acid biosynthesis genes are introduced into E. coli] provides that Anabaena variabilis ATCC 29413 produces shinorine.”  “DHQS [3-dehydroquionate synthase], which is the second enzyme in the shikimate pathway converting DAHP to DHQ and is believed to be the branch point leading to MAA biosynthesis (Scheme 3),” which is also shown in Fig. 4 of Jain et al. Pope et al., page 324, right column.  Pope et al. further teach “This biosynthetic pathway is further substantiated by proteomic analysis that shows enhanced DHQS rather than EVS expression in UV-exposed A. variabilis.”  Pope et al., page 322, left column.  As shown in Fig. 4 of Jain et al., the activity of DHQS in the shikimate pathway leads to the production of 4-deoxygadusol and shinorine from intermediates of the shikimate pathway and the activity to EVS in the pentose phosphate pathway leads to production of 4-deoxygadusol and shinorine from intermediates of the pentose phosphate pathway.  
Pope et al. describe “complete in-frame gene deletion of the OMT-encoding gene (Ava_3857) in A. variabilis ATCC 29413 reveals that these two pathways are inextricably linked to MAA biosynthesis.” Pope et al., page 322, left column. Such deletion mutant did not lead to any induction of shinorine production upon UV exposure which Pope et al. concludes “indicates that the O-methylation gene Ava_3857 encoded in the MAA biosynthetic cluster of the pentose phosphate pathway is also required for MAA biosynthesis that is expected to follow from the 3-dehydroquinate branch point of the shikimate pathway.[5] This raises the possibility that the biosynthesis of shinorine in A. variabilis ATCC 29413 can switch between two distinct biosynthetic pathways, perhaps in response to different stressors, by sharing at least one common enzyme step.” Pope et al., page 323.  The preceding is interpreted as an explicit et al. that the enzyme encoded by the O-methylation gene Ava_3857 is directly involved in the conversion of 3-dihydroquionate (DHQ) to produce 4-deoxygadusol.
Balskus et al. is cited for teaching the “heterologous expression in Escherichia coli of a cluster of four genes (designated Ava_3858 to Ava_3855)” referenced by Pope et al.  Balskus et al. describe culturing a transformed E. coli host cell expressing genes Ava_3858 to Ava_3855 in LB media followed by pelleting the cells and lysis of the cells by sonification and purifying 1.1 mg of shinorine by preparative HPLC, which is a step of recovering a mycosporine-like amino acid from the cultured microorganism or medium.  Balskus et al., supplementary materials, page 11.
Again, Pope et al. teach “heterologous expression in Escherichia coli of a cluster of four genes (designated Ava_3858 to Ava_3855)” that produces shinorine. However, Pope et al. do not teach such E. coli having inactivated activity of 3-dehydroquinate dehydratase. 
As shown in Fig. 4 of Jain et al., DHQS produces DHQ that is converted to 4-deoxygadusol by action of O-methyltransferase.  Cha et al., Fig. 1(B), teach that when engineering a biosynthesis pathway in E. coli to produce a product with DHQ as a direct intermediate that it is known to inactivate the activity of 3-dehydroquinate dehydratase (encoded by the aroD gene of E. coli) in order to divert carbon flow from the shikimate pathway (producing chorismate) to the product produced by the engineered pathway.  Here, since Pope et al. directly teach that the principal activity of O-methyltransferase encoded by Ava_3857 gene is to produce 4-deoxygadusol from the shikimate pathway (i.e. from DHQ), in an engineered E. coli having heterologous expression of the cluster of four genes (designated Ava_3858 to Ava_3855) for the production of MAA (e.g. shinorine) via 4-deoxygadusol, the ordinarily skilled artisan at the time of filing would have been motivated to inactive dehydroquinate dehydratase activity (encoded by the aroD gene in E. coli) in order to increase the availability of DHQ from the shikimate pathway as an intermediate for MAA production.  That is, Pope et al. indicate that the function of at least the O-methyltransferase encoded by gene Ava_3857 in A. variabilis has a function to produce shinorine from a DHQ intermediate rather than only from a pentose phosphate pathway intermediate as previously believed.  As evidenced by Cha et al., Fig. 1, E. coli also has a shikimate pathway producing a DHQ (3-dehydroshikimate) intermediate.  As such, at the time of filing the ordinarily skilled artisan in view of the teachings of Pope et al. would have recognized that the E. coli having heterologous expression of the et al. the ordinarily skilled artisan would have been motivated to delete the aroD gene encoding 3-dehydroquinate dehydratase in order to increase the availability of DHQ for shinorine production.
Regarding claims 8, 9, 12 and 14, Balskus et al., page 1654, middle column, teach “After inducing gene expression, we detected shinorine production only in the strain harboring the complete gene cluster (Fig. 2C) [i.e. several heterologous mycosporine-like amino acid biosynthesis genes]. Strains containing truncated clusters produced mycosporine glycine (Ava_3855 truncation) and 4-deoxygadusol (Ava_3855/3856 truncation). All three products were isolated from culture extracts and characterized.” That is, Balskus et al. teach that any E. coli host modified for production of shinorine should be cultured to produced shinorine and the shinorine isolated from the culture (i.e. culture extracts). At the time of filing, the ordinarily skilled artisan would have been motivated to similarly culture and isolate shinorine from any E. coli for producing shinorine including the recombinant E. coli suggested by the combined teachings of Pope et al., Balskus et al., Jain et al., and Cha et al. discussed above in order to achieve the benefits of producing and recovering shinorine taught to be a desirable product by Balskus et al.

Response to arguments
Applicant argues:

    PNG
    media_image1.png
    285
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    655
    media_image2.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., MAA production is increased by the inactivation of 3-DHQ dehydratase) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it is noted that the rejection is based upon the scope of the claims and is not based upon any “technical feature of the subject application” that is not recited in the claims.
Further, Pope et al. and the specification examples 3 and 4, evidence that deletion of aroD gene in E. coli can assist the production of shinorine when certain shinorine biosynthesis genes are heterologously expressed.  However, there is no evidence of record that other mycosporine-like amino acid biosynthesis genes encode enzymes that produce a product from DHQ or any other shikimate pathway intermediate or any supportive disclosure that deletion/inactivation of DHQ dehydratase can increase the production of any of mycosporine-2-glycine, palythinol, palythenic acid, mycosporine-methylamine-threonine, mycosporine-glycine-valine, palythine, asterina-330, porphyra-334, euhalothece-
Still further, the examiner disagrees with applicant’s characterization of Cha et al.  “Thus, to accumulate 3-dehydroquinate, 3-dehydroquinate dehydratase (AroD), an enzyme that catalyzes the conversion of 3-dehydroquinate into 3-dehydroshikimate, was deleted [10], blocking the synthesis of aromatic amino acids, including tyrosine, phenylalanine, and tryptophan. It makes it impossible to synthesize p-coumaric acid and eventually caffeic acid in the aroD deletion mutant. Only small
amounts of chlorogenic acid are therefore produced from caffeic acid in wild-type E. coli expressing HCT and 4CL even after overexpression of quinate dehydrogenase.” Cha et al., page 1110, left column.  The preceding is an explicit description that deletion of aroD (encoding DHQ dehydratase) increases production of caffeic acid and cholorgenic acid wherein “Only small amounts of chlorogenic acid are there produced” in E. coli not having deletion of aroD but only expressing heterologous quinate dehydrogenase, HCT and 4CL.
Regarding applicant’s comments regarding “various biosynthetic pathways and intricately interwinded,” Pope et al. directly describes OMT [O-methyltransferase] gene Ava_3857 appears essential to support shinorine biosynthesis via both the pentose phosphate and shikimic acid pathways” wherein shinorine biosynthesized from the shikimic acid pathway “DAHP to DHQ and is believed to be the branch point leading to MAA biosynthesis (Scheme 3).”  Pope et al., page 325, left column, and page 324, right column.  Cha et al. expressly teach that deletion of aroD in E. coli results in “accumulat[ing] 3-dehydroquinate” (DHQ) that supports the production of heterologous fermentation products derived from DHQ such that the “intricacies” of the involved biosynthetic pathways have been determined in the prior art.  That is, that aroD can be readily deleted in E. coli and can served to support the production of products derived from DHQ, such as shinorine.  As such, the ordinarily skilled artisan at the time of filing can readily envision deletion of aroD to support the production on any product derived from DHQ as a particular shikimate pathway intermediate.  “Obviousness does not require absolute predictability.” MPEP 2143.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652      

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652